              Case 15-43443                 Doc      Filed 07/10/20         Entered 07/10/20 10:38:30                          Desc Main
 Fill in this information to identify the case:          Document           Page 1 of 8

 Debtor 1              DAVID L HAGEN
                       __________________________________________________________________

 Debtor 2               SUSAN K HAGEN
                        ________________________________________________________________
 (Spouse, if filing)

                                                                             MN
 United States Bankruptcy Court for the: ______________________ District of __________
                                                                             (State)
 Case number            15-43443
                        ___________________________________________




Official Form 410S1
Notice of Mortgage Payment Change                                                                                                             12/15

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form
as a supplement to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.
                               U.S. Bank Trust National Association as
                   Trustee of Cabana Series III Trust
 Name of creditor: _______________________________________                                                           7
                                                                                         Court claim no. (if known): _____________________


 Last 4 digits of any number you use to                                                  Date of payment change:
 identify the debtor’s account:                          2082____ ____ ____
                                                         ____                            Must be at least 21 days after date       08        2020
                                                                                                                                   ____/____/_____
                                                                                                                                        01
                                                                                         of this notice


                                                                                         New total payment:                          2,231.47
                                                                                                                                   $ ____________
                                                                                         Principal, interest, and escrow, if any

 Part 1:         Escrow Account Payment Adjustment

 1.   Will there be a change in the debtor’s escrow account payment?
      q    No
      q    Yes. Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                the basis for the change. If a statement is not attached, explain why: ___________________________________________
                __________________________________________________________________________________________________

                                             640.11
                   Current escrow payment: $ _______________                           New escrow payment:           667.33
                                                                                                                   $ _______________


 Part 2:         Mortgage Payment Adjustment

 2.   Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
      variable-rate account?
      q    No
      q    Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
                attached, explain why: _______________________________________________________________________________
                __________________________________________________________________________________________________

                   Current interest rate:         _______________%                     New interest rate:          _______________%

                   Current principal and interest payment: $ _______________           New principal and interest payment: $ _______________


 Part 3:         Other Payment Change

 3.   Will there be a change in the debtor’s mortgage payment for a reason not listed above?
      q    No
      q    Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)

                   Reason for change: ___________________________________________________________________________________

                   Current mortgage payment: $ _______________                         New mortgage payment: $ _______________


Official Form 410S1                                          Notice of Mortgage Payment Change                                              page 1
            Case 15-43443                      Doc          Filed 07/10/20            Entered 07/10/20 10:38:30                     Desc Main
                                                                Document              Page 2 of 8

Debtor 1         DAVID L HAGEN
                 _______________________________________________________                                               15-43443
                                                                                                Case number (if known) _____________________________________
                 First Name      Middle Name               Last Name




 Part 4:         Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.
 Check the appropriate box.

     q     I am the creditor.

     q
     X     I am the creditor’s authorized agent.



 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
 knowledge, information, and reasonable belief.



 û_____________________________________________________________
  /s/ Michelle R. Ghidotti-Gonsalves
     Signature
                                                                                                Date    07 02 2020
                                                                                                        ____/_____/________




 Print:             Michelle R. Ghidotti-Gonsalves
                    _________________________________________________________                   Title   AUTHORIZED AGENT
                                                                                                        ___________________________
                    First Name                      Middle Name          Last Name



 Company            Ghidotti Berger LLP
                    _________________________________________________________



 Address            1920 Old Tustin Ave
                    _________________________________________________________
                    Number                 Street

                    Santa Ana, CA 92705
                    ___________________________________________________
                    City                                                 State       ZIP Code



 Contact phone       949
                    (______) _____– 2010
                             427 _________                                                            bknotifications@ghidottiberger.com
                                                                                                Email ________________________




Official Form 410S1                                                    Notice of Mortgage Payment Change                                           page 2
                                                                                                                 PAGE 1 OF 4
             Case 15-43443            Doc      Filed 07/10/20      Entered 07/10/20 10:38:30 Desc Main
                                                   Document        Page 3 of 8         Annual Escrow Account
                                                                                        Disclosure Statement
  314 S. Franklin Street, 2nd Floor
  P.O. Box 517
  Titusville, PA 16354                                                       ACCOUNT NUMBER:
  1-800-327-7861
  https://myloanweb.com/BSI                                      004    1461512082_ESCROWDISCSTMT_200625

                                                                              DATE: 06/25/20

                                              11
           SUSAN HAGEN                                                       PROPERTY ADDRESS
           2016 COPPER CT                                                    2016 COPPER CT
           BUFFALO, MN 55313                                                 BUFFALO, MN 55313



PLEASE REVIEW THIS STATEMENT CLOSELY - YOUR MORTGAGE PAYMENT MAY BE AFFECTED. THIS STATEMENT TELLS
YOU OF ANY CHANGES IN YOUR MORTGAGE PAYMENT, ANY SURPLUS REFUNDS, OR ANY SHORTAGE YOU MUST PAY.
IT ALSO SHOWS YOU THE ANTICIPATED ESCROW ACTIVITY FOR YOUR ESCROW CYCLE BEGINNING 08/01/2020
THROUGH 07/31/2021.
          -------- ANTICIPATED PAYMENTS FROM ESCROW 08/01/2020 TO 07/31/2021 ---------
HOMEOWNERS INS                                                 $3,639.00
COUNTY TAX                                                     $4,369.00
TOTAL PAYMENTS FROM ESCROW                                     $8,008.00
MONTHLY PAYMENT TO ESCROW                                         $667.33
          ------ ANTICIPATED ESCROW ACTIVITY 08/01/2020 TO 07/31/2021 ---------
                ANTICIPATED PAYMENTS                                                         ESCROW BALANCE COMPARISON
MONTH      TO ESCROW            FROM ESCROW               DESCRIPTION                 ANTICIPATED             REQUIRED

                                                   STARTING BALANCE -->             $6,276.70                  $3,765.01
AUG            $667.33                                                              $6,944.03                  $4,432.34
SEP            $667.33                                                              $7,611.36                  $5,099.67
OCT            $667.33                $2,128.00 COUNTY TAX                          $6,150.69                  $3,639.00
NOV            $667.33                                                              $6,818.02                  $4,306.33
DEC            $667.33                $3,639.00 HOMEOWNERS INS                 L1-> $3,846.35             L2-> $1,334.66
JAN            $667.33                                                              $4,513.68                  $2,001.99
FEB            $667.33                                                              $5,181.01                  $2,669.32
MAR            $667.33                                                              $5,848.34                  $3,336.65
APR            $667.33                                                              $6,515.67                  $4,003.98
MAY            $667.33                $2,241.00 COUNTY TAX                          $4,942.00                  $2,430.31
JUN            $667.33                                                              $5,609.33                  $3,097.64
JUL            $667.33                                                              $6,276.66                  $3,764.97
               --------- DETERMINING THE SUFFICIENCY OF YOUR ESCROW BALANCE --------
IF THE ANTICIPATED LOW POINT BALANCE (L1) IS GREATER THAN THE REQUIRED BALANCE (L2), THEN YOU HAVE AN
ESCROW SURPLUS. YOUR ESCROW SURPLUS IS $2,511.69.
                                        CALCULATION OF YOUR NEW PAYMENT
PRIN & INTEREST                                                                $1,564.14
ESCROW PAYMENT                                                                   $667.33
NEW PAYMENT EFFECTIVE 08/01/2020                                               $2,231.47
YOUR ESCROW CUSHION FOR THIS CYCLE IS $1,334.66.




                                  ********** Continued on reverse side ************




           Our records indicate that you have filed for Bankruptcy protection. As a result of your
           Bankruptcy filing, escrow account deficiencies prior to your filing date have been removed
           from calculation of your analysis, and they are now reflected as amounts due within your
           pre-petition arrearage. This Escrow Analysis Statement was prepared under the
           assumption that all escrow payments have been made in the amount required each
           month. The surplus funds indicated above are not an accurate reflection of your escrow
           account because no surplus funds will exist until all amounts are received towards your
           pre-petition arrearage.
                                                                                                                                                                                                 PAGE 2 OF 4
                            Case 15-43443                        Doc Filed 07/10/20 Entered 07/10/20 10:38:30                                                                   Desc Main
                                                                            Document from
                                                                 ********** Continued   Page 4 of**********
                                                                                          front    8


                                                                                            ACCOUNT HISTORY
   THIS HISTORY STATEMENT COMPARES YOUR PRIOR ANALYSIS CYCLE PROJECTED ESCROW ACTIVITY TO THE ACTUAL
   ESCROW ACTIVITY BEGINNING 08/01/2019 AND ENDING 07/31/2020. IF YOUR LOAN WAS PAID-OFF, ASSUMED OR
   TRANSFERRED DURING THIS PRIOR CYCLE, OR THE COMPUTATION YEAR IS BEGING CHANGED, ACTUAL ACTIVITY STOPS AT
   THAT POINT. THIS STATEMENT IS INFORMATION ONLY AND REQUIRES NO ACTION ON YOUR PART.

   YOUR PAYMENT BREAKDOWN AS OF 08/01/2019 IS:
   PRIN & INTEREST                                                                                                                      $1,762.99
   ESCROW PAYMENT                                                                                                                         $640.11
   BORROWER PAYMENT                                                                                                                     $2,403.10
                        PAYMENTS TO ESCROW                                      PAYMENTS FROM ESCROW                                                                   ESCROW BALANCE
 MONTH           PRIOR PROJECTED                  ACTUAL                  PRIOR PROJECTED                    ACTUAL                      DESCRIPTION                 PRIOR PROJECTED                     ACTUAL
                                                                                                                      STARTING BALANCE                                     $3,212.01                        $1,471.96
   AUG                  $640.11                  $1,260.22 *                        $46.78                            PMI                                                  $3,805.34                        $2,685.40
   AUG                                                                                                       $46.78   PMI
   SEP                  $640.11                         $0.00 *                     $46.78                            PMI                                                  $4,398.67                        $2,638.62
   SEP                                                                                                       $46.78   PMI
   OCT                  $640.11                  $1,900.33 *                        $46.78                            PMI                                                  $2,864.00                        $2,364.17
   OCT                                                                                                    $2,128.00   COUNTY TAX
   OCT                                                                         $2,128.00                              COUNTY TAX
   OCT                                                                                                       $46.78   PMI
   NOV                  $640.11                         $0.00 *                     $46.78                            PMI                                                  $3,457.33                        $2,317.39
   NOV                                                                                                       $46.78   PMI
   DEC                  $640.11                  $1,280.22 *                   $2,864.00                              HOMEOWNERS INS   T->                                 $1,186.66              A->            $88.17-
   DEC                                                                                                    $3,639.00 * HOMEOWNERS INS
   DEC                                                                              $46.78                            PMI
   DEC                                                                                                       $46.78   PMI
   JAN                  $640.11                  $2,008.15 *                        $46.78                            PMI                                                  $1,779.99                        $1,873.20
   JAN                                                                                                       $46.78   PMI
   FEB                  $640.11                     $640.11                         $46.78                            PMI                                                  $2,373.32                        $2,466.53
   FEB                                                                                                       $46.78   PMI
   MAR                  $640.11                  $1,172.62 *                        $46.78                            PMI                                                  $2,966.65                        $3,592.37
   MAR                                                                                                       $46.78   PMI
   APR                  $640.11                  $1,768.21 *                        $46.78                            PMI                                                  $3,559.98                        $3,072.80
   APR                                                                                                       $46.78 * PMI
   APR                                                                                                    $2,241.00   COUNTY TAX
   MAY                  $640.11                  $1,128.39 *                        $46.78                            PMI                                                  $2,025.31                        $4,154.41
   MAY                                                                                                       $46.78 * PMI
   MAY                                                                         $2,128.00                              COUNTY TAX
   JUN                  $640.11                         $0.00                     $46.78                              PMI                                                  $2,618.64                        $4,107.63
   JUN                                                                                                       $46.78   PMI
   JUL               $640.11
                  __________                        $0.00
                                               __________                        $46.78
                                                                             __________                  __________   PMI                                                  $3,211.97                        $4,107.63
                    $7,681.32                  $11,158.25                      $7,681.36                   $8,522.58


   UNDER FEDERAL LAW, WHEN YOUR ACTUAL ESCROW BALANCE REACHED THE LOWEST POINT, THAT BALANCE WAS
   TARGETED NOT TO EXCEED 1/6TH OF THE ANNUAL PROJECTED DISBURSEMENTS. YOUR LOAN DOCUMENTS OR STATE
   LAW MAY SPECIFY THAT YOUR LOWEST BALANCE MUST BE A LOWER AMOUNT THAN THE FEDERAL LAW ALLOWS.

   UNDER YOUR MORTGAGE CONTRACT OR STATE OR FEDERAL LAW, YOUR TARGETED LOW POINT BALANCE (T) WAS
   $1,186.66. YOUR ACTUAL LOW POINT ESCROW BALANCE (A) WAS $88.17-.

   BY COMPARING THE ANTICIPATED ESCROW TRANSACTIONS WITH THE ACTUAL TRANSACTIONS YOU CAN DETERMINE
   WHERE A DIFFERENCE MAY HAVE OCCURRED. AN ASTERISK (*) INDICATES A DIFFERENCE IN EITHER THE AMOUNT OR
   DATE OF THE PROJECTED ACTIVITY THAT HAS NOT YET OCCURRED DUE TO THE DATE OF THIS STATEMENT.

   IF THERE ARE NO PRIOR PAYMENTS TO OR FROM ESCROW SHOWN, THERE WAS NO PRIOR PROJECTION TO WHICH THE
   ACTUAL ACTIVITY COULD BE COMPARED.




Licensed as Servis One, Inc. dba BSI Financial Services BSI Financial Services BSI NMLS# 38078.
Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).

If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we may
not and do not intend to pursue collection of that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand for payment from you
personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
                                                                                                              PAGE 3 OF 4
            Case 15-43443         Doc      Filed 07/10/20       Entered 07/10/20 10:38:30           Desc Main
                                               Document         Page 5 of 8


Determining your Shortage or Surplus
Shortage:
.
Any shortage in your escrow account is usually caused by one the following items:
.  An increase, if any, in what was paid for insurance and/or taxes from your escrow account.
.  A projected increase in taxes for the upcoming year.
   The number of months elapsed from the time of these disbursements to the new payment effective date.
Shortages are divided evenly of the next twelve months. To reduce the increase in your monthly payment, the
shortage can be paid either partially or in full.
Surplus:
.
A surplus in your escrow account is usually caused by one the following items:
.   The insurance/taxes paid during the past year were lower than projected.
.   A refund was received from the taxing authority or insurance carrier.
    Additional funds were applied to your escrow account.
If your surplus is $50.00 or greater and your loan was contractually current at the time when the analysis was
run or calculated, a check will be sent to you. If your surplus is less than $50.00, the funds will be retained in
your escrow account.
                                                                                                                                                                                                 PAGE 4 OF 4
                            Case 15-43443                        Doc            Filed 07/10/20                     Entered 07/10/20 10:38:30                                    Desc Main
                                                                                    Document                       Page 6 of 8

     314 S. Franklin Street, 2nd Floor
     P.O. Box 517
     Titusville, PA 16354
                                                                                                                                     ACCOUNT NUMBER:
     1-800-327-7861

     https://myloanweb.com/BSI


                         SUSAN HAGEN                                                                                                 PROPERTY ADDRESS
                         2016 COPPER CT                                                                                              2016 COPPER CT
                         BUFFALO, MN 55313                                                                                           BUFFALO, MN 55313





                                                              AnnualPMINotification(originatedafter7Ͳ29Ͳ99)
                      
                      Private Mortgage Insurance: Your mortgage loan requires private mortgage insurance ("PMI"). The
                      premium for the insurance is added to your loan payments. PMI protects lenders against financial loss
                      when borrowers default. Under certain circumstances, federal law gives you the right to cancel PMI or
                      requires that PMI automatically terminate. Cancellation or termination of PMI does not affect any
                      obligationyoumayhavetomaintainothertypesofinsurance.
                      
                      BorrowerRequestedCancellationofPMI:YouhavetherighttorequestthatPMIbecanceledonorafter
                      eitherofthesedates:
                      (1)thedatetheprincipalbalanceofyourloanisfirstscheduledtoreach80%oftheoriginalvalueofthe
                      propertyor
                      (2)thedatetheprincipalbalanceactuallyreaches80%oftheoriginalvalueoftheproperty.
                      
                      PMIwillonlybecanceledonthesedatesif:
                      (1)yousubmitawrittenrequestforcancellation;
                      (2)youhaveagoodpaymenthistory;and
                      (3)wereceive,ifrequestedandatyourexpense,evidencethat
                      the value of the property has not declined below its original value and certification that there are no
                      subordinateliensontheproperty.

                      A"goodpaymenthistory"meansnopayments60ormoredayspastduewithintwoyearsandnopayments

                      30ormoredayspastduewithinoneyearofthecancellationdate.
                      
                      "Originalvalue"meansthelesserofthecontractsalespriceofthepropertyortheappraisedvalueofthe
                      propertyatthetimetheloanwasclosed.
                      
                      AutomaticTerminationofPMI:Ifyouarecurrentonyourloanpayments,PMIwillautomaticallyterminate
                      onthedatetheprincipalbalanceofyourloanisfirstscheduledtoreach78%oftheoriginalvalueofthe
                      property. Ifyouarenotcurrentonyourloanpaymentsasofthatdate,PMIwillautomaticallyterminate
                      whenyouthereafterbecomecurrentonyourpayments.
                      
                      Inanyevent,PMIwillnotberequiredonyourmortgageloanbeyondthedatethatisthemidpointofthe
                      amortizationperiodfortheloanifyouarecurrentonyourpaymentsonthatdate.




Licensed as Servis One, Inc. dba BSI Financial Services BSI Financial Services BSI NMLS# 38078.
Customer Care Hours: Mon. - Fri. 8:00 am to 11:00 pm (ET) and Sat. 8:00 am to 12:00 pm (ET).

If you have filed a bankruptcy petition and there is an "automatic stay" in effect in your bankruptcy case or you have received a discharge of your personal liability for the obligation identified in this letter, we may
not and do not intend to pursue collection of that obligation from you personally. If either of these circumstances apply, this notice is not and should not be construed to be a demand for payment from you
personally. Unless the Bankruptcy Court has ordered otherwise, please also note that despite any such bankruptcy filing, whatever rights we hold in the property that secures the obligation remain unimpaired.
     Case 15-43443         Doc     Filed 07/10/20     Entered 07/10/20 10:38:30        Desc Main
                                       Document       Page 7 of 8


 1   Michelle R. Ghidotti-Gonsalves, Esq. (SBN 232837)
     L. Bryant Jaquez, Esq. (SBN 252125)
 2   GHIDOTTI | BERGER, LLP
 3   1920 Old Tustin Ave.
     Santa Ana, CA 92705
 4   Ph: (949) 427-2010
     Fax: (949) 427-2732
 5   bjaquez@ghidottiberger.com
 6
     Authorized Agent for Creditor
 7   U.S. Bank Trust National Association as Trustee of Cabana Series III Trust
 8
                                 UNITED STATES BANKRUPTCY COURT
 9
                         DISTRICT OF MINNESOTA – MINNEAPOLIS DIVISION
10
11   In Re:                                               )   CASE NO.: 15-43443
12                                                        )
     David L. Hagen and Susan K. Hagen,                   )   CHAPTER 13
13                                                        )
              Debtors.                                    )   CERTIFICATE OF SERVICE
14
                                                          )
15                                                        )
                                                          )
16                                                        )
                                                          )
17
                                                          )
18                                                        )
                                                          )
19
20
                                      CERTIFICATE OF SERVICE
21
22            I am employed in the County of Orange, State of California. I am over the age of
23   eighteen and not a party to the within action. My business address is: 1920 Old Tustin Ave.,
24
     Santa Ana, CA 92705.
25
              I am readily familiar with the business’s practice for collection and processing of
26
27   correspondence for mailing with the United States Postal Service; such correspondence would

28   be deposited with the United States Postal Service the same day of deposit in the ordinary

     course of business.

                                                      1
                                       CERTIFICATE OF SERVICE
     Case 15-43443        Doc     Filed 07/10/20     Entered 07/10/20 10:38:30         Desc Main
                                      Document       Page 8 of 8


 1   On July 10, 2020 I served the following documents described as:
 2                 NOTICE OF MORTGAGE PAYMENT CHANGE
 3
     on the interested parties in this action by placing a true and correct copy thereof in a sealed
 4
     envelope addressed as follows:
 5
 6   (Via United States Mail)
     Debtor                                               Chapter 13 Trustee
 7   DAVID L HAGEN                                        Kyle Carlson
     2016 COPPER COURT                                    PO Box 519
 8
     BUFFALO, MN 55313                                    Barnesville, MN 56514
 9
     Debtor                                               U.S. Trustee
10   SUSAN K HAGEN                                        US Trustee
11   2016 COPPER COURT                                    1015 US Courthouse
     BUFFALO, MN 55313                                    300 S 4th St
12                                                        Minneapolis, MN 55415
     Debtor’s Counsel
13   Ian Ball
14   Attorney at Law
     310 4th Ave S
15   Ste 5010
     Minneapolis, MN 55415
16
17   _xx___(By First Class Mail) At my business address, I placed such envelope for deposit with
     the United States Postal Service by placing them for collection and mailing on that date
18   following ordinary business practices.
19   ______Via Electronic Mail pursuant to the requirements of the Local Bankruptcy Rules of the
20   Eastern District of California

21   __xx_(Federal) I declare under penalty of perjury under the laws of the United States of
     America that the foregoing is true and correct.
22
23          Executed on July 10, 2020 at Santa Ana, California

24   /s / Jeremy Romero
     Jeremy Romero
25
26
27
28




                                                      2
                                      CERTIFICATE OF SERVICE
